Title: To Thomas Jefferson from Guertin Lacoudre, 24 April 1804
From: Guertin Lacoudre, Dr.
To: Jefferson, Thomas


          
            Monsieur
            A Savannah Le 24 ávril 1804
          
          Les Sommes de mal’heurs qui n’ont cessé de maccabler depuis Le Commencement de la Revolution Jusqua present, et notament La derniere Evacuation de la ville du cap français, Lieu ou j’ai perdû ma cinquieme fortune qui consistait én cinq habitations, et deux maisons, ce qui ma Jetté dans La plus grande detresse, et me met hors détat de pouvoir Soutenir ma pauvre famille, J’e Suis árrivé ici ávec mon épouze trés maladeé et prête d’accoucher, Sans áucuns moyéns, Le peû qui me restait, ma été volé a bord de la goelette La citoyenne de Baltimore, qui consistait én instruments de mon árt, én árgent árgenterie, et bijoux, Se montant á plus de trois cents gourdes; il me Restait á new-york pour Seule et derniere ressource cinq domistiques negresses tant grande que petitte, que j’avais Laissé èn Surveillance à une de mes ámis, quelques téms aprés, elle fut áppellée èn france pour des áffaires de famille, álors elle én chargé a une áutre qui S’est noyée malheureusement, depuis cet accident ils nont été Surveillés par personne et Sans doute quelqu’un Leur á donné Le conseil de quitter cette ville, et daller á philadelphie, lieu ou ils Seraient Libres;
          J’ai L’honneur de madresser á vous, Monsieur, Reclamant votre justice, Et En vous priant vouloir bien maccorder, ou me faire áccorder La permission de Reprendre mes Domistiques, nimporte dans quelle partie du continent ou ils Soient, pour Les ámenner ici, áfin qu’en les faisant travailler, j’e puisse éncore une fois procurer Lexistence á mon Epouze, et á mes énfans, vous connaissant une áme charitable, et compatissante particulierement pour les malheureux français colons ruiné par la revolution
          Daignez je vous prie, Monsieur, Jetter un oëil de pitiè Sur une honnête famille malheureuse, Eplorée, et désesperée, én lui áccordant quelques Secours, manquant Dans ce moméns des objets de premiere necessités;
          Ce faisant vous nous renderez La vie, mon épouze, mes énfans, et moi vous én áuront une éternelle reconnaissance, et nous ne césserons de prier Lêtre Suprême pour quil vous àccorde un long regne, et la conservation de vos precieux jours;
          
          J’ai L’honneur de vous prevenir que j’ecris par Le même courier à Mr. John Waughant Negotiant front, et walnut Street, que je prie pareillement de faire Son possible, pour me procurer quelques Secours, áyant eû l’honneur dêtre parfaittement connû de lui, pendant Les cinq ánnées que j’ai resté á philadelphie, Epoque ou j’ai eté áu moméns dêtre votre locattaire dans une maison qui vous àppartient, Située mulberry Street, èntre front, Et Second Street c’est dans ce même téms que j’ai éû L’honneur de vous voir, et de vous parler dans votre áutel;
          Jai Lhonneur dêtre avec Le plus profond Respect Monsieur, Votre tres humble et tres obeissant Serviteur
          
            Guertin Lacoudre
            doctor
          
         
          Editors’ Translation
          
            
              Sir,
              Savannah, 24 Apr. 1804
            
            Misfortunes have heaped upon me from the beginning of the Revolution until now, especially the recent evacuation of Cap-Français, where I lost my fifth fortune, consisting of five dwellings and two houses. This has plunged me into the greatest distress and prevents me from supporting my poor family. When I arrived here, with no means, my wife was ill and about to give birth. My meager resources—the instruments of my profession in silver along with some jewelry, totaling all together more than 300 gourdes—were stolen aboard the schooner Citoyenne from Baltimore. My only remaining resources were five black female servants of different ages in New York, whom I had placed in the care of a friend. Summoned to France for family matters soon afterward, she entrusted the servants to another, who unfortunately drowned. Since this accident no one has watched over them and they have undoubtedly been advised to leave New York for Philadelphia where they would be free.
            I have the honor of writing, Sir, to appeal to your justice. Knowing that you have a generous, compassionate soul, especially toward unfortunate French colonists ruined by the Revolution, I ask your permission to recover my domestic servants, wherever on the continent they may be. By bringing them here and having them work, I can once again support my wife and children.
            I beg you, Sir, to look with pity on an honest family that is destitute, mournful, and desperate. Provide some help to a family that is lacking the most basic necessities.
            By doing this, you will give us back our lives. My wife, children, and I will be eternally grateful and will not cease praying that the Supreme Being grant you a long reign and a long life.
            I have the honor of informing you that I am writing by the same mail to Mr. John Vaughan, a merchant on Front and Walnut Streets whom I am also asking to do whatever he can to help me, since he knew me during the five years I spent in Philadelphia. For part of that time, I was your tenant, in a house you owned on Mulberry Street between Front and Second Streets. During that period I had the honor of speaking to you.
            With deepest respect, Sir, I have the honor of being your very humble and obedient servant.
            
              Guertin Lacoudre
            
          
         